PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/012,722
Filing Date: 19 Jun 2018
Appellant(s): ADP, LLC



__________________
Rui Cheng Xu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 1, 2022.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/11/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

I. Grounds of rejection 1 (Claims 1-6, 9, 13-16, and 18-20)
a) Appellant’s Argument:
Appellant respectfully submits that the Examiner merely states that the applications disclosed by Beye are equivalent to the claimed application as they perform the same functions without providing a rationale. For example,

a) Examiner’s Response:
(see e.g. paragraphs 0122, 0113, 0117, 0078, 0041--Based on the user's shopping habits, the app can utilize item data and/or merchant category data to predict spending, recommend payment credentials (e.g., credit cards) that the users may like, and promote coupons/sales. Based on the user's shopping habits, the application 222 or 158 enables machine learning to fine-tune the user preferences.
	For example, if the user makes a lot of travel purchases, the application can suggest to the user that, within the credential selection system, the weighting (i.e., the rank) for rewards, that is, how much the rewards criterion is considered in the credential selection algorithm is weighted should be increased.
Another example is if the user has heavy balances on his cards, then the application can recommend to the user that the APR be weighted with a higher weighting.
	It is clearly stated in the paragraphs above that the machine learning is used to fine tune user preferences. Furthermore, user preferences are incorporated in the recommendation process by checking the balance on the cards, presenting the list of valid cards that meet the balance and threshold requirements for a transaction based in part on user preferences. (see e.g. paragraph 0115).
Note that the app enables machine learning/algorithm to analyze the user’s financial data, predict spending and makes recommendation to the user. As stated in paragraphs 0117, and 0122, insufficient funds along with heavy balances on a card, are considered before making recommendation to a user. Therefore, Beye teaches a machine intelligence application working in conjunction with other applications to analyze purchases and make recommendations on how to use funds available to the user.

b) Appellant’s Argument:
In addition, the cited portion of Beye discloses that its invention can be used to determine the best payment method when making transitions (See Beye, at paragraph. [0039]). Beye further discloses generating a dynamic payment decision application that analyzes user preferences while taking rewards, incentives and discounts into consideration (See Beye, at paragraph. [0065]). However, Appellant respectfully reemphasizes that Beye never teaches or suggest analyzing purchases (1.e. transactions) to make recommendations to users on how they should be using their available funds. 
---The determination of payment method is not equivalent to making recommendations on how to best utilize funds. ----In addition, Appellant respectfully submits that the Examiner still does not explain how utilization of available funds can be considered to be equivalent to payment method recommendation as the Examiner suggested 

b) Examiner’s Response:
--Beye analyzes user preferences, past transaction data, historic trends, and/or location data associated with the user; to make recommendations (see e.g. paragraphs 0008, 0018).
--Beye teaches making recommendations on how to best utilize funds by first checking the balance on the cards and threshold requirements, and if the funds are insufficient, suggests splitting the purchase among multiple cards or other available resources.  Beye also makes suggestions while considering heavy balances on cards.  Furthermore, Beye weighs rewards available to the user when making recommendations. Recommendations that are beneficial to the user are made based the balances on the cards, and the available rewards.  That is considered the best way to use available funds.
-- In summary, this process relates to the user’s funds and the best way to use them. (see also paragraph 0124 - As another example, the system may determine that a higher weighting for rewards would be more beneficial to the user and then initiates presentation of a recommended re-weighting including a higher weighting associated with the rewards to the user.)
 --The Examiner does not consider utilization of available funds to be equivalent to payment method recommendation.  The determination of the payment method (not relied upon by the Examiner) is a result of determining the best way to utilize the funds, not the equivalent to making recommendations on how to best utilize funds. (see e.g. paragraphs 0155 [0115]- the system 208 or user device 204 checks the balance on the cards and any thresholds associated with the cards, which results in a list of valid cards that meet the balance and threshold requirements for the transaction, as represented by block 758. 
[0116]- The algorithm then alerts that insufficient funds or other error exists and suggests splitting the purchase among multiple cards or other available resources, as represented by arrow 916.)
The claims are silent on ways to utilize available funds. They recite “recommend how to use available funds”.  Beye determines and recommends how to use available funds, then proceeds to select the best card that would meet any required thresholds.

c) Appellant’s Argument:
In addition, all examples given by the Examiner and Beye are focused on credit card applications. The payment or transactions facilitated by the credit card are, in fact, considered as liabilities, but not available funds.

c) Examiner’s Response:
Beye teaches “the user application 222 of the user device 204 determines the user accounts associated with the user by accessing the mobile wallet or multiple mobile wallets contained within the user device 204.” - The user accounts may be financial accounts such as a savings account, checking account, credit card account and/or the like.” -(see paragraph 0057, 0085).



d) Appellant’s Argument: 
Appellant respectfully reemphasizes that Balazs’ adaptive assurances are not used to make recommendations on how the employee can best utilize their available funds. The machine language algorithms which would analyze identity and how best to authenticate the identity of a party are not the same algorithms that would be used to analyze the party’s purchase history and recommend the most effective use of their financial resources as recited by claim 1.

d) Examiner’s Response:
Appellant’s argument regarding Balazs is moot since Balazs is not relied upon for the argued limitation.


II. Grounds of rejection 2 (Claims 7 and 17)
III. Grounds of rejection 3 (Claims 8 and 11)
IV. Grounds of rejection 4 (Claim 10)
V. Grounds of rejection 5 (Claim 12)
e) Appellant’s Argument: 
It is respectfully submitted that these dependent claims are allowable by reason of depending from corresponding allowable claims, as well as for adding features, and that it is not necessary to separately address these dependent claims. This should not be construed as acquiescence to the Examiner’s interpretation of those claims or reading of those claim elements on the prior art, and Appellant expressly reserves the right to establish the patentability of these additional claim limitations. should the need arise.


e) Examiner’s Response:
Appellant did not specifically argue the rejections of the dependent claims and rely on the arguments submitted for the independent claims. Therefore, no response is required.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627      

                         
                                                                                                                                                                         Conferees:

/SUE LAO/
Primary Examiner

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627         

                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.